UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS



PHYLLIS BURRIS, NAMED SOLE                         §
EXECUTOR, NAMED SOLE                               §
BENEFICIARY FOR ESTATE OF O T                      §
WALLACE, JR.;                                      §
     Plaintiff,                                    §
                                                   §
versus                                             §
                                                   §
                                                   §
DANIEL VAN SLYKE, ATTORNEY;                        §
MACKIE WOLF ZIENTZ & MANN PC,                      §        CASE NO. 1:19-CV-00160-MAC
DEUTSCHE BANK,       FINANCE OF                    §
AMERICA REVERSE MORTGAGE LLC,                      §
AMERICAN       ADVISORS   GROUP,                   §
COMMUNITY NATIONAL BANK, KS,                       §
FINANCE OF AMERICA STRUCTURED,                     §
SECURITIES ACQUISITION TRUST 2018-                 §
HB, CELINK, MORTGAGE SERVICERS,                    §
THIRD PARTY BUYER, UNKNOWN                         §
NAME;      THIRD PARTY BUYER                       §
CORPORATION, UNKNOWN NAME;                         §
AND    THIRD PARTY ATTORNEY,                       §
UNKNOWN NAME;                                      §
     Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION OF
                      UNITED STATES MAGISTRATE JUDGE

         This case is referred to the Honorable Zack Hawthorn, United States Magistrate Judge, for

all pretrial matters. The court has received and considered the report of the magistrate judge (Doc.

No. 48), which recommends granting Defendants American Advisors Group, Celink Mortgage

Servicers, Community National Bank, KS, Deutsche Bank, Finance of America Reverse Mortgage

LLC, Finance of America Structured, Mackie Wolf Zientz & Mann PC, Securities Acquisition

Trust 2018-HB, and Daniel Van Slyke’s (cumulatively “the Defendants”) converted motion for
summary judgment (Doc. No. 32). Accordingly, the magistrate judge recommends denying pro

se Plaintiff Phyllis Burris’ (“Burris”) remaining motions (Doc. No. 23, 24, 25, 26, 27, 40, 43, 45) as

moot. On March 23, 2020, Burris filed a “Motion for Writ of Mandate that Probate Exception be

Applied to Federal Jurisdiction, Motion for Probate Final Summary Judgment be Impliedly

Overruled, Motion of Tortious Interference by Defendants’ of Plaintiffs’ Right to Inheritance, and

Motion for Demand for a Jury Trial,” which the court liberally construes as timely objections to

the report and recommendation. Doc. No. 49. On March 24, 2020, the Defendants filed a response

to Burris’ construed objections. Doc. No. 50.

       A party who files timely, written objections to a magistrate judge’s report and

recommendation is entitled to a de novo determination of those findings or recommendations to

which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)–(3).

“Parties filing objections must specifically identify those findings [to which they object].

Frivolous, conclusive or general objections need not be considered by the district court.” Nettles

v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

       In her objections, Burris discusses the probate exception to federal jurisdiction and restates

arguments from her original and amended complaints. Doc. No. 49. However, Burris fails to

address the magistrate judge’s finding that Burris’ claims are barred by res judicata. Doc. No. 48,

p. 5-7. After considering Burris’ objections, the court finds they are without merit and that Judge

Hawthorn’s findings and conclusions are correct.

       It is, therefore, ORDERED that the magistrate judge’s “Report and Recommendation”

(Doc. No. 48) is ADOPTED, that the Defendants’ converted motion for summary judgment (Doc.
No. 32) is GRANTED, and that Burris’ remaining motions (Doc. Nos. 23, 24, 25, 26, 27, 40, 43,

45, 49) are DENIED AS MOOT.

       A Final Judgment will be entered separately.


       SIGNED at Beaumont, Texas, this 27th day of March, 2020.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE
